Citation Nr: 0923571	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to April 1942 and from April 1945 
to February 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 10, 1942 to August 2, 1942.  
He died in June 2006.  The claimant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her application for death benefits, the appellant stated 
that the Veteran was hospitalized at University Medical 
Center beginning May 18, 2006, where he later died on June [redacted], 
2006.  The Veteran's certificate of death shows that the 
Veteran died on June [redacted], 2006 at the University Medical Center 
in Las Vegas.  The record does not contain any treatment 
records from University Medical Center and there is no 
evidence of record showing that the RO attempted to obtain 
these records.  Therefore, as it appears that the Veteran 
received medical treatment prior to his death, the RO should 
request these records on remand.

In June 2006, the appellant submitted a copy of the Veteran's 
death certificate that was issued in June 2006, which listed 
the immediate cause of death as cardiopulmonary arrest due to 
septic shock, and also due to acute abdomen.  The field for 
"other significant conditions" was left blank.  In October 
2006, the appellant submitted another copy of the Veteran's 
death certificate which was issued in September 2006 and was 
almost identical to the certificate issued in June 2006, 
except the field for other significant conditions listed 
hypertension and posttraumatic stress disorder.  The RO is 
asked to verify the validity of these certificates of death 
and the reason for the issuance of a second certificate of 
death.  

In addition, a medical opinion is required in order to make a 
determination in this case.  The Veteran was service 
connected for hypertension and posttraumatic stress disorder 
prior to his death.  A medical opinion is needed in order to 
determine whether the Veteran's service-connected conditions 
contributed to his death.

Finally, in a claim for benefits for the cause of the 
veteran's death, notice under 38 U.S.C.A § 5103(a) must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The June 2006 notice provided to the appellant is 
inadequate.  On remand, corrective notice must be sent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant and her 
representative with an appropriate letter 
to ensure compliance with the notice 
requirements set forth in Hupp.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the University Medical Center in Las 
Vegas.  All efforts to obtain VA records 
should be fully documented and if these 
records are not available, a negative 
reply is required.

3.  Verify the validity of the 
certificates of death submitted by the 
appellant that were issued in June 2006 
and September 2006.  If the September 
2006 certificate of death is valid, 
request an explanation for the issuance 
of a second certificate of death.

4.  Following the above development, make 
arrangements to obtain a medical opinion.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  

Based upon a review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any of the Veteran's 
service-connected disorders caused his 
death. 

The examiner should provide a rationale 
for the opinion.

5.  Thereafter, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



